DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to the amendment filed on 03/21/2022.  As directed by the amendment: claim 1 was amended and claim 2 was cancelled; thus, claims 1 and 3-26 are presently pending in this application, and currently examined in the Office Action.

Response to Arguments
Applicant’s arguments filed 09/15/2022 with respect to the rejections of the claims have been fully considered and are persuasive; thus, the rejections has been withdrawn.  However, upon further consideration, new grounds of rejections are made in the current Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radially expandable prosthetic mitral valve positioned through at least a second portion of the loop-shaped element (claim 1), the curved body having at least two and a half circular turs of a coil or helical structure (claim 6), the prosthetic mitral valve is configured to radially expand so as to tightly position an outer surface of the prosthetic mitral valve in a direction towards the second portion of the loop-shaped element, so as to seal an area between the prosthetic mitral valve and the loop-shaped element (claim 10), the loop-shaped element and the prosthetic mitral valve pinching tissue of the native mitral valve when said area between the prosthetic heart valve and the loop-shaped element is sealed (claim 11), and the loop-shaped element has a cross-sectional shape that is substantially flattened at an inner segment and substantially rounded at an outer segment (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the parameters of “a curved body between the first and second ends and having at least two full turns” (claim 1), “a middle portion extending between the first end portion and the second end portion” (claim 1), “the second end has a larger radius of curvature” (claim 1), “the curved body has at least two and a half circular turns of a coil or helical structure” (claim 6), “at least a portion of the curved body of the loop-shaped element assumes a coil or helical shape having an open circular form when inserted at the native mitral valve” (claim 22), “the loop-shaped element has a coil or helical shape having an open circular form” (claim 23), “at least the middle portion of the curved body is included in the at least two full turns of the loop-shaped element” (claim 24), “at least part of the second end portion of the curved body is included in the at least two full turns of the loop-shaped element” (claim 25) and “at least part of the first end portion of the curved body is included in the at least two full turns of the loop-shaped element” (claim 26) were never mentioned in the originally filed specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which sets forth the parameter of “the second end has a larger radius of curvature than at least a part of the first end portion”, on lines 13-14, however, this parameter is found to be confusing.  Firstly, it is not clear how the “second end”, which is established to be a point/end point of the loop-shaped element, can have a radius of curvature and/or be compared to the first end portion, which is a larger segment than just a point.  Furthermore, the term “radius of curvature” is found to be confusing since it is not clear what exact structure is meant by the term. Is the radius of curvature referring to an overall diameter of the second end portion, or a pitch of the second end portion, or the radius/diameter of the core at the second end, or something completely different; and the originally filed specification does not aid in clarifying the term, in fact, it is completely silent regarding the term “radius of curvature”.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claims 4, 5, 19 and 24-26, it is not clear what, if any, additional structural limitations are set forth by the parameter(s) of these claims.  The claims seem to merely be setting forth intended use/functional language regarding the device and/or (already claimed) components/materials of said device, however, do not add any additional structural limitations which would be needed in order to meet said intended use/functional language. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.
Regarding claims 22 and 23, which set forth the parameter of the loop-shaped element assuming/having “a coil or helical shape having an open circular form” (emphasis added); however, this parameter(s) are found to be confusing since it is not clear what exactly, structurally, is meant by the term “an open circular form”.  Additionally, it is not clear if this term adds any additional structural limitations to the loop-shaped element, which is already set forth as having a coiled/helical shape, or is the term “an open circular form” just used to define the structure of what a coiled/helical shape is, or is it meant to mean something else completely.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keranen (US PG Pub. 2010/0145440) in view of Seguin (US PG Pub. 2012/0016464), as disclosed in the IDS dated 05/17/2021.
Regarding claims 1, 8 and 24-26, Keranen discloses a kit for replacement of a native mitral valve, illustrated in Figures 14a and 14b, comprising a loop-shaped element (41) having a core, an outer layer coating the core, a first end (45a) and a second end (45), and a curved body between the first and second ends and having at least two full turns around a center axis of the loop-shaped element (41), illustrated in Figure 2 and modified figure 2, below ([0095], Last Line; [0103] & [0104], Lines 4-5), wherein the curved body comprises a first end portion (42), a second end portion (44), and a middle portion (MP) extending between the first end portion and the second end portion, wherein the first end portion (42) extends from the first end (45a), is sized for positioning on an atrial side of the native mitral valve (18), and at least a part of the first end portion (42) has an open arcuate shape less than a full turn, the second end portion (44) extends from the second end (45) and is sized for positioning on a ventricular side of the native mitral valve (18), at least a part of the second end portion (44) extending from the second end (45) has a larger radius of curvature than at least a part of the first end portion (42), and the first end portion (42), the second end portion (44), and the middle portion (MP) are formed continuously to form the curved body and are included in the at least two full turns of the loop-shaped element (41), illustrated in Figures 2, 3, 10 and modified figure 2, below ([0096]); at least one extension (50) is connected to the loop-shaped element (41) and extends from said loop-shaped element in a direction that is substantially parallel with the center axis of the loop- shaped element, illustrated in Figure 14b; and a prosthetic mitral valve (64) sized and shaped, in a cylindrical shape, for positioning through at least the second portion of the loop-shaped element (41), illustrated in Figures 14a and 14b ([0129], Lines 1-5); but does not specifically teach the prosthetic mitral valve is radially expandable and comprising a stent frame that is balloon expandable.

    PNG
    media_image1.png
    283
    432
    media_image1.png
    Greyscale

	However, Seguin teaches a kit for replacement of a native mitral valve, in the same field of endeavor, comprising a loop-shaped element/helical anchor (40), having a first/upper helical turn portion (42) and a second/lower helical turn portion (41), and a radially expandable prosthetic mitral valve (30), which is sized and shaped for positioning through at least the second/lower helical turn portion (41) of the loop-shaped element/helical anchor (40), wherein the radially expandable prosthetic mitral valve (30) comprising a stent frame that is balloon expandable and has a cylindrical shape when expanded, illustrated in Figures 1A, 1B, 7 and 8 ([0011]; [0025], Lines 8-12; [0038] & claim 5); the prosthetic mitral valve being radially expandable allows for transcatheter/minimally invasive valve repair, which is a desired procedure/surgical technique ([0003], Lines 8-10; [0025], Lines 12-14).
	In view of the teachings of Seguin, it would have been obvious to one having ordinary skill in the art (before the effective filing date of/at the time of) the invention for the prosthetic mitral valve, of the kit of Keranen, to be radially expandable and comprising a stent frame that is balloon expandable, in order to allow for transcatheter/minimally invasive valve repair, which is a desired procedure/surgical technique.
Regarding claims 3 and 4, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches at least part of the first end portion has a first pitch, the second end portion (45) has a second pitch, and the second pitch is greater than the first pitch; wherein during delivery of the loop-shaped element to the native mitral valve, the second pitch being greater than the first pitch diminishes a risk that the loop-shaped element is caught by chords of the native mitral valve (Keranen: [0097]).
Regarding claim 5, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element is configured to be rotated into position through the native mitral valve and during rotation into position, the second end is a leading end (Keranen: [0047], Lines 3-9 & [0121], Lines 8-15).
Regarding claim 6, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the curved body has at least two and a half circular turns of a coil or helical structure, illustrated in Figures 4 and 6-8 (it is to be noted that Keranen teaches the above mentioned parameter to the same extent as is taught in the current application at hand).
Regarding claim 7, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element is curved along an entire length of the loop-shaped element, illustrated in Figure 2 (Keranen: [0095]).
Regarding claim 9, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches at least a part of the curved body overlaps itself to form a coil or helical structure, illustrated in Figures 2 and 3.
Regarding claims 10 and 11, Keranen in view of Seguin disclose the kit according to claim 1, wherein Seguin further teaches the prosthetic mitral valve (30) is configured to radially expand so as to tightly position an outer surface of the prosthetic mitral valve in a direction towards the second portion of the loop-shaped element/helical anchor (40), so as to seal an area between the prosthetic mitral valve and the loop-shaped element, wherein the loop-shaped element/helical anchor (40) and the prosthetic mitral valve (30) are configured to pinch tissue of the native mitral valve when said area between the prosthetic heart valve and the loop-shaped element is sealed, illustrated in Figures 1A, 7 and 8 (Seguin: [0038] – [0040]).
Regarding claims 12, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element comprises a shape memory material (Keranen: [0105], Lines 1-2).
Regarding claim 13, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the core comprises a metal (Keranen: [0103]).
Regarding claim 14, Keranen in view of Seguin disclose the kit according to claim 13, wherein Keranen further teaches the outer layer of the loop-shaped element is made of a material that is softer than the core (Keranen: [0104], Lines 4-5).
Regarding claims 15, Keranen in view of Seguin disclose the kit according to claim 14, wherein Keranen further teaches the outer layer of the loop-shaped element is made of a textile (Keranen: [0104], Lines 4-5).
Regarding claims 16-19, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the outer layer of the loop-shaped element (41) comprises a flexible woven material of polyethylene or polytetrafluoroethylene, wherein the flexible woven material has a rough, holed or porous surface, and the flexible woven material conforms to the prosthetic mitral valve, illustrated in Figures 4, 6, 14a and 14b (Keranen: [0109], Lines 6-10).
Regarding claim 20, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element has a cross- sectional shape that is round, illustrated in Figures 2 and 3 (Keranen: [0098], Lines 1-3).
Regarding claim 21, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element has a cross- sectional shape that is substantially flattened at an inner segment and substantially rounded at an outer segment (Keranen: [0098] – to clarify, it is stated that the cross-section can be at least partially round and have flattened edges).
Regarding claim 22, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches at least a portion of the curved body of the loop-shaped element assumes a coil or helical shape having an open circular form when inserted at the native mitral valve, illustrated in Figure 10 (Keranen: [0091]).
Regarding claim 23, Keranen in view of Seguin disclose the kit according to claim 1, wherein Keranen further teaches the loop-shaped element (41) has a coil or helical shape having an open circular form, illustrated in Figures 2 and 3 (Keranen: [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774